                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

NATHANIEL HARRIS-SAWYER,            :
               Plaintiff,           :
                                    :
             v.                     :                    No. 5:18-cv-04682
                                    :
PRRC, INC., doing business as       :
PRICE RITE OF ALLENTOWN,            :
                    Defendant.      :
____________________________________

                                           OPINION

Joseph F. Leeson, Jr.                                                          November 1, 2018
United States District Judge

I.     BACKGROUND

       On October 30, 2018, a state-law negligence Complaint was filed in this Court based on

diversity jurisdiction under 28 U.S.C. § 1332. The Complaint alleges that Plaintiff, Nathaniel

Harris-Sawyer, is a citizen and resident of the Commonwealth of Pennsylvania. The Complaint

further alleges that Defendant, PRRC, Inc., is “a corporation duly organized and existing under

and by virtue of the laws of the State of Delaware.” There is no allegation in the Complaint as to

the location of Defendant’s principal place of business. However, on the Civil Cover Sheet,

Plaintiff checked a box indicating that Defendant is either incorporated or has its principal place

of business in the Commonwealth of Pennsylvania. Because Plaintiff alleges that the State of

incorporation is Delaware, it appears that Defendant’s principal place of business is in

Pennsylvania thereby defeating diversity jurisdiction. In the absence of specific allegations that

Defendant has its principal place of business outside of Pennsylvania, Plaintiff has failed to

establish that this Court has subject matter jurisdiction. The action will be dismissed unless

Plaintiff can show that diversity jurisdiction is proper in this Court.

                                                  1
                                               103118
II.    ANALYSIS

       “A federal court has the obligation to address a question of subject matter jurisdiction sua

sponte.” Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F.3d 214, 217 (3d Cir. 1999). See also

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”). “The burden of establishing federal jurisdiction

rests with the party asserting its existence.” Lincoln Benefit Life Co. v. AEI Life, LLC, 800 F.3d

99, 105 (3d Cir. 2015). “It is well established that ‘the basis upon which jurisdiction depends

must be alleged affirmatively and distinctly and cannot be established argumentatively or by

mere inference.’” S. Freedman & Co. v. Raab, 180 F. App’x 316, 320 (3d Cir. 2006) (quoting 5

C. Wright & A. Miller, Federal Practice and Procedure § 1206, at 78-79 (1969 & Supp. 2005);

Thomas v. Board of Trustees, 195 U.S. 207, 210 (1904)).

       Section 1332(a)(2) gives federal district courts original jurisdiction to hear cases where

the matter in controversy exceeds the value of $75,000 1 and is between “citizens of a State and

citizens or subjects of a foreign state. . . .” 28 U.S.C. § 1332(a)(2). A “corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incorporated and of

the State or foreign state where it has its principal place of business. . . .” 28 U.S.C. § 1332(c)(1)

(emphasis added). Thus, a corporation may be a citizen of more than one State, and it is

necessary for a plaintiff to allege both (1) the corporation’s State of incorporation, and (2) the

State where the corporation’s principal place of business is located. See Raab, 180 F. App’x at

320; Dalgic v. Misericordia Univ., No. 3:16-443, 2016 U.S. Dist. LEXIS 35136, at *1-3 (M.D.




1
     Plaintiff has sufficiently alleged that the damages exceed $75,000. See Compl. ¶¶ 15-19,
ECF No. 1.
                                                  2
                                               103118
Pa. Mar. 18, 2016) (dismissing the complaint sua sponte for the plaintiff’s failure to allege where

the corporate-defendant maintained its principal place of business).

        The instant Complaint fails to allege the location of the principal place of business of

Defendant PRRC, Inc. Accordingly, this Court is unable to determine whether it has subject

matter jurisdiction over this action. The above-captioned case will therefore be dismissed

pursuant to Rule 12(h)(3) of the Federal Rules of Civil Procedure unless Plaintiff, within twenty-

one days, files an amended complaint sufficiently alleging that this Court has diversity

jurisdiction.

III.    CONCLUSION

        The above-captioned action was filed in this Court based on diversity jurisdiction. But

Plaintiff, by failing to allege the State where Defendant’s principal place of business is located,

has not established diversity. The action will be dismissed if Plaintiff is unable to demonstrate,

through the filing of an amended complaint within twenty-one days, that this Court has subject

matter jurisdiction.

        A separate order follows.



                                                       BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




                                                 3
                                              103118
